Citation Nr: 0122495	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for removal of keratinous 
epidermal inclusion cysts of right hip and right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1970.  He 
served in Vietnam from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Service connection was denied for 
residuals, removal of keratinous epidermal inclusion cysts of 
right hip and right wrist as a well-grounded claim had not 
been submitted.

The veteran was afforded a personal hearing before a member 
of the Board in July 2001.  A copy of the transcript is in 
the claims file.  At the hearing, the veteran questioned why 
he had not been told at the time of surgical removal of a 
cyst in service or at examinations thereafter that there 
would be a scar from the surgical removal of a cyst.  Based 
on his testimony, the Board finds that the veteran has raised 
an implied claim for service connection for a scar as a 
residual of the surgical removal in service of a sebaceous 
cyst on the right side of his forehead and refers this issue 
to the agency of original jurisdiction for appropriate 
development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

For reasons stated below, a remand is required in this case.  
In addition, the RO should consider whether any additional 
notification or development action is required under the 
VCAA.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   

The veteran seeks service connection for the removal or 
residuals of keratinous epidermal inclusion cysts from his 
right wrist and right hip.  The veteran claims that he had 
the same type of cyst removed from his forehead while serving 
in the Republic of South Vietnam.  He claims that the cysts 
on his right wrist and right hip were present when he was in 
Vietnam but he did not have time to have them surgically 
removed.  The veteran's representative points out that there 
is evidence of service incurrence of cysts as a sebaceous 
cyst was removed in October 1969 in service.  At the December 
1999 C&P examination the veteran gave a history of noting the 
development in the early 1970s of cystic lesions involving 
the right wrist and right hip.  The veteran stated in his 
substantive appeal received in October 2000 that the doctor 
who removed the cysts in 1999 stated that cysts were all 
related.  The veteran testified at his personal hearing that 
in service he was aware of nodules in his wrist and hip.  The 
veteran further testified that when he went to the VA 
hospital in Denver in 1975, he pointed out to the doctor the 
presence of the cysts on his right wrist and right hip.  The 
veteran also claims that he mentioned the cysts to medical 
providers over the years and was told that there was no 
reason to remove the cysts unless they were bothering him.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in December 1999.  The veteran's representative 
contends that the examination was inadequate.  The 
examination worksheet indicated that the veteran was to be 
examined for service-connected acne vulgaris and for cysts 
removed from his right wrist and right hip.  The remarks 
noted that the cysts might be related to exposure to Agent 
Orange and the examiner was to express an opinion as to 
whether this was more likely than not.  The examiner provided 
an opinion regarding the relationship of comedonal and 
inflammatory acne to Agent Orange exposure; however, no 
opinion was provided regarding a relationship, if any, 
between Agent Orange exposure and the keratinous epidermal 
inclusion cysts removed in 1999 from his right wrist and 
right hip.  

Our review of the claims file finds notifications of 
hospitalizations in May 1976 at the Brentwood VA hospital in 
Los Angeles (admission notice), in January 1986 at the Ft 
Lyons VA Medical Center (VAMC) (VA hospital patient status), 
and outpatient treatment at the Denver VAMC in 1983.  In 
connection with a prior claim, in March 1986, the RO 
requested hospital and/or outpatient reports for treatment 
from January 1980 to the date of the request from the Denver 
VAMC.  The reply indicates that a hospital summary was not 
available.  An outpatient treatment record in November 1983 
shows the veteran complained of several disorders including 
two bumps that were on his right wrist and right hip that he 
had had for awhile.  The pertinent assessments were a 
ganglion of the right wrist and a possible sebaceous cyst of 
the right buttock. 

In May 1986 on a form seeking medical benefits, under 
previous medical care, the veteran mentioned being seen for 
"lumps on body" at the Denver VAMC.  At a VA medical 
examination in May 1986, the medical history noted the 
veteran was seen in 1973 and 1976 at the Brentwood VAMC, LA; 
in 1981 at Denver VAMC, and in 1986 at Fort Lyon.  He also 
reported medical treatment at private medical hospitals for 
unrelated disorders.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) are 
fully complied with and satisfied. 

2.  The RO should obtain medical 
treatment records from the Brentwood VAMC 
for 1973 and 1976 to include a period of 
hospitalization in May 1976.  The RO 
should obtain medical records for the 
veteran's hospitalization in January 1986 
at the Fort Lyons VAMC.  The RO should 
also request treatment records from the 
Denver VAMC for 1975 and 1981.  

3.  After receipt of the above requested 
medical information, the December 1999 VA 
C&P examination report should be returned 
to Margaret Muldrow, M.D. for an opinion 
as to whether it was more likely than not 
that the keratinous epidermal inclusion 
cysts removed in 1999 from the veteran's 
right wrist and right hip were related to 
exposure to Agent Orange.  Dr. Muldrow 
should also express an opinion as to a 
relationship, if any, between the 
sebaceous cyst removed from the veteran's 
forehead in service and the keratinous 
epidermal inclusion cysts removed in 
1999.  If Dr. Muldrow is unable to 
provide the requested opinions without 
re-examining the veteran, an examination 
should be scheduled.  If Dr. Muldrow is 
no longer available, the veteran should 
be scheduled for an examination by a 
dermatologist and the above stated 
questions addressed.  The claims folder 
should be made available to the examiner 
for review before the examination and 
this should be noted in the examination 
report.   

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


